J-A20038-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 MARK HEIM AND WANDA HEIM,               :   IN THE SUPERIOR COURT OF
 TRUSTEE OF THE MARK HEIM AND            :        PENNSYLVANIA
 WANDA HEIM JOINT REVOCABLE              :
 TRUST                                   :
                                         :
                     Appellees           :
                                         :
                v.                       :
                                         :
 HOWARD L. EISSLER AND ANN M.            :
 EISSLER                                 :
                                         :
                     Appellants          :        No. 179 MDA 2019

           Appeal from the Judgment Entered January 16, 2019
             In the Court of Common Pleas of Sullivan County
                 Civil Division at No(s): 2017CV-0000234


BEFORE: GANTMAN, P.J.E., McLAUGHLIN, J., and FORD ELLIOTT, P.J.E.

MEMORANDUM BY GANTMAN, P.J.E.:         FILED: OCTOBER 18, 2019

     Appellants, Howard L. Eissler and Ann M. Eissler, appeal from the

judgment entered in the Sullivan County Court of Common Pleas, in favor of

Appellees, Mark Heim and Wanda Heim, Trustee of the Mark Heim and Wanda

Heim Joint Revocable Trust, and against Appellants in this land boundary

dispute. We affirm.

     In its opinion, the trial court fully and correctly set forth the relevant

facts and procedural history of this case. Therefore, we have no reason to

restate them.

     Appellants raise the following issues for our review:

        1. WHETHER THE HONORABLE COURT ERRED IN ITS
           CONCLUSION AND GRANT OF CLEAR TITLE TO
J-A20038-19


          APPELLEES BASED ON THE HOPKINS RETRACEMENT
          SURVEY. THE HOPKINS RETRACEMENT SURVEY FAILS
          TO CONFORM TO THE GRANTORS JOSEPH AND MARY
          HEIM’S INTENT AS IT DEVIATES FROM THE SECOND
          ENGLISH SURVEY AND IS BASED ON ERRONEOUS
          CONCLUSIONS     RELYING    UPON     SUSPICIOUS
          MONUMENTS “K,” “N,” AND “U.” THE LIGHT-HEIGEL
          BOUNDARY PLAN CONFORMS TO THE INTENT OF
          GRANTORS JOSEPH AND MARY HEIM AS IT ACCURATELY
          RETRACES THE SECOND ENGLISH SURVEY AND THE
          DEED FROM GRANTORS JOSEPH AND MARY HEIM TO
          [APPELLANTS].  TO THE EXTENT THE HONORABLE
          COURT RESTS ITS CONCLUSIONS ON FINDINGS OF
          FACT NOS. 5 THROUGH 18, THE HONORABLE COURT
          EITHER DISREGARDED CREDIBLE, RELEVANT EVIDENCE
          OF RECORD AND MADE NO FINDINGS OR MADE
          FINDINGS WHICH ARE NOT SUPPORTED BY THE
          RECORD.

       2. WHERE THE HONORABLE COURT ERRED IN ITS
          CONCLUSION AND GRANT OF CLEAR TITLE TO
          APPELLEES BASED ON THE HOPKINS RETRACEMENT
          SURVEY, THE HONORABLE COURT ERRED WHEN IT
          FAILED TO FIND AND CONCLUDE THAT THE DECK
          CONSTRUCTED BY APPELLEES ENCROACHES ON
          [APPELLANTS’] PROPERTY.

       3. WHETHER THE HONORABLE COURT ERRED IN ITS
          CONCLUSION AND GRANT OF CLEAR TITLE TO
          APPELLEES BASED ON THE HOPKINS RETRACEMENT
          SURVEY WHERE THE HOPKINS RETRACEMENT SURVEY
          INCLUDES PROPERTY NOT DEPICTED IN THE FIRST OR
          SECOND ENGLISH SURVEY AND NOT CONVEYED IN
          APPELLEES’ CHAIN OF TITLE.

       4. WHETHER APPELLEES’ CLAIM OF TITLE RESTING ON
          ADVERSE POSSESSION AND POSSESSION RESTING ON
          DOCTRINE OF CONSENTABLE LINE FAILS AS A MATTER
          OF LAW. FINDINGS 19 AND 20 ARE NOT SUPPORTED BY
          THE EVIDENCE OF RECORD.

       5. WHETHER [APPELLANTS’] REPLY BRIEF WAS TIMELY
          FILED IN COMPLIANCE WITH THE RULES OF CIVIL
          PROCEDURE AND SHOULD HAVE BEEN CONSIDERED BY

                              -2-
J-A20038-19


              THE COURT. TO THE EXTENT FINDING NO. 26 STATES
              OTHERWISE, IT IS NOT SUPPORTED BY THE RECORD.

          6. WHETHER   [APPELLANTS]    WERE    DENIED   THE
             OPPORTUNITY TO OFFER EXHIBITS INTO THE RECORD.

(Appellants’ Brief at 4-5).1, 2

____________________________________________


1Regarding Appellants’ fifth issue, the court issued an order dated November
19, 2018, expressly directing the parties to file reply briefs within fifteen days
of the date of the order. In a civil case, however, the date of entry and
service of the order (in this case November 26, 2018) controls. See Pa.R.C.P.
236(a)(2), and (b) (governing notice required of Prothonotary to parties of
entry of any order or judgment). See generally Mumma v. Boswell,
Tintner, Piccola & Wickersham, 937 A.2d 459 (Pa.Super. 2007), appeal
denied, 599 Pa. 683, 960 A.2d 456 (2008) (stating under relevant law, date
of entry of any order is date court mails or delivers copies of order to parties).

Here, the order directing reply briefs was not entered on the docket with notice
sent until November 26, 2018. In its decision, the trial court stated Appellants
had not filed a post-trial reply brief. Nevertheless, Appellants did file a reply
brief on December 10, 2018, but they filed it the same day the trial court
issued its final decision, unaware Appellants had filed a reply brief. Appellants’
December 10, 2018 reply brief was filed more than fifteen days after
November 19, 2018, but only fourteen days after the November 26, 2018
entry of the order on the docket with proper notice sent. Therefore, the reply
brief was timely filed. See id. Further, Appellants did cite to Pa.R.C.P. 236
and Pa.R.A.P. 108 to support their position that they had timely filed their
reply brief. Appellants, however, have not alleged any prejudice suffered as
a result of the court’s failure to consider their reply brief, which added nothing
to their existing argument in any event.

2 As a general rule, issues not raised in a Pa.R.A.P. 1925(b) statement will be
deemed waived. Lineberger v. Wyeth, 894 A.2d 141 (Pa.Super. 2006). A
Rule 1925 statement must be specific enough for the trial court to identify and
address the issue(s) an appellant wishes to raise on appeal. Id. “[A] [c]oncise
[s]tatement which is too vague to allow the court to identify the issues raised
on appeal is the functional equivalent of no [c]oncise [s]tatement at all.” Id.
at 148. As well, where an appellant fails to raise or develop an issue on appeal
properly, or where the appellant’s brief is wholly inadequate to present specific
issues for review, this Court will not consider the merits of the claims raised.



                                           -3-
J-A20038-19


       Our standard of review on appeal from an action to quiet title is

deferential: “In reviewing an action to quiet title, an appellate court’s review

is limited to determining whether the findings of fact are supported by

competent evidence, whether an error of law has been committed, and

whether there has been a manifest abuse of discretion.” Regions Mortgage,

Inc. v. Muthler, 585 Pa. 464, 467, 889 A.2d 39, 41 (2005) (internal citation

omitted).

          It is not the role of an appellate court to pass on the
          credibility of witnesses; hence we will not substitute our
          judgment for that of the factfinder. Thus, the test we apply
          is not whether we would have reached the same result on
          the evidence presented, but rather, after due consideration
          of the evidence which the trial court found credible, whether
          the trial court could have reasonably reached its conclusion.

Hollock v. Erie Ins. Exchange, 842 A.2d 409, 414 (Pa.Super. 2004) (en

banc), appeal dismissed as improvidently granted, 588 Pa. 231, 903 A.2d

1185 (2006) (internal citations omitted).

       The Pennsylvania Rules of Civil Procedure define the scope of an action

to quiet title, in pertinent part, as follows:

          Rule 1061. Conformity to Civil Action. Scope

                                       *       *   *


____________________________________________


Butler v. Illes, 747 A.2d 943 (Pa.Super. 2000). Instantly, regarding
Appellants’ sixth issue, Appellants failed to identify in either their concise
statement or their brief which exhibits the trial court prohibited them from
introducing at trial, the relevance of those exhibits, and any prejudice
Appellants suffered as a result of the exhibits’ exclusion. Thus, Appellants’
sixth issue is waived. See Lineberger, supra; Butler, supra.

                                           -4-
J-A20038-19


          (b)    The action may be brought

                                    *     *    *

                 (2) where an action of ejectment will not lie, to
                 determine any right, lien, title, or interest in the land
                 or determine the validity or discharge of any
                 document, obligation or deed affecting any right, lien,
                 title or interest in land;

                 (3) to compel an adverse party to file, record, cancel,
                 surrender or satisfy of record, or admit the validity,
                 invalidity or discharge of, any document, obligation or
                 deed affecting any right, lien, title or interest in land.

                                    *     *    *

Pa.R.C.P. 1061(b)(2), (3). An action to quiet title, unlike an ejectment action,

does not restrict a court to finding the rights only of the immediate plaintiff

and defendant involved in the controversy. Wells Fargo, N.A. v. Long, 934

A.2d 76, 78 (Pa.Super. 2007). Rather, an action to quiet title determines the

“relative and respective rights of all potential titleholders.”      Id. (emphasis

added).

      After a thorough review of the record, the briefs of the parties, the

applicable law, and the well-reasoned opinion of the Honorable Russell D.

Shurtleff, P.J., we conclude Appellants’ issues merit no relief. The trial court

opinion comprehensively discusses and properly disposes of the questions

presented.      (See Trial Court Opinion, filed December 11, 2018, at 10-13)

(finding: Appellees had their property surveyed by Eric Hopkins, while

Appellants had their property surveyed by Keith Heigel of Light-Heigel and

Associates; Mr. Hopkins testified that he found 11 pre-existing pins on

                                        -5-
J-A20038-19


properties at time of his survey; Mr. Hopkins correctly and accurately applied

special rules of preference to determine location of boundary line, and used

found artificial monuments and adjoining properties’ boundaries to establish

legal description of Appellees’ property; further, Mr. Hopkins relied on both

parties’ legal descriptions, which conformed to approved subdivision plan

prepared by Curtis English in 1974; by contrast, Mr. Heigel testified that he

did not survey adjacent properties and ignored them in conducting his

retracement; Appellants allege that several pins on ground were suspicious

and suggested Appellees moved pins; court conducted site view of property

and specifically observed pins at site; pins appeared to be in their original

state, and court finds that Appellants’ assertion that Appellees moved existing

pins lacks merit; after considering artificial monuments, including all existing

pins placed prior to surveys of Mr. Hopkins and Mr. Heigel, and iron pin near

waterfront, court found that Mr. Hopkins’ determinations are true and accurate

and must be accepted; in adopting Mr. Hopkins’ survey, notably neither party

is losing or gaining lake frontage, with no adverse effects on adjoining

property owners; given court’s decision, issues of consentable boundary line

and adverse possession are moot). Accordingly, we affirm on the basis of the

trial court opinion.

      Judgment affirmed.




                                     -6-
J-A20038-19




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/18/2019




                          -7-
Circulated 09/13/2019 01:23 PM